 In the Matter of ALEXANDER FILM CO. AND ALEXANDER PREVIEW COM-PANYandINTERNATIONAL ALLIANCE OF THEATRICAL STAGE EMPLOYEESAND MOVING PICTURE MACHINE OPERATORS OF THE UNITED STATES ANDCANADACase No. R-2884.-Decided October 11, 1941Jurisdiction:motion picture industry.Investigation and Certification of Representatives:existence of question : refusalto accord union recognition ; election necessary.Unit Appropriate for Collective Bargaining:multiple employer unit : productionand maintenance employees with specified inclusions and exclusions of twoCompanies found to constitute a single employer within the meaning of Section2 (2) of the Act.Mr. David P. StricklerandMr. Thomas M. Burgess,of ColoradoSprings, Colo., for the Companies.Mr. George W. Brayftld,of Denver, Colo., andMr. Louis Ziman,of Colorado Springs, Colo., for the Union.Mr. Milton E. Harris,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn May 20, 1941, International Alliance of Theatrical Stage Em-ployees and Moving Picture Machine Operators of the United Statesand Canada, herein called the Union, filed with the Regional Directorfor the Twenty-second Region (Denver, Colorado) a petition, and onJune 30, 1941, an amended petition, alleging that a question affectingcommerce had arisen concerning the representation of employees ofAlexander Film Co., herein called the Film Company, and AlexanderPreview Company, herein called the Preview Company, ColoradoSprings, Colorado, and requesting an investigation and certificationof representatives pursuant to Section 9 (c) of the National LaborRelations Act, 49 Stat.' 449, herein called the Act.On July 29, 1941,the National Labor Relations Board, herein called the Board, acting,pursuant to Section. 9 (c) of the Act and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 2, as36 N. L. R. B., No. 7.57 58DECISIONSOF NATIONALLABOR RELATIONS BOARDamended, ordered an investigation and authorized the Regional Di-rector to conduct it and to provide for an appropriate hearing upondue notice.On August 4, 1941,the Regional Director issued a notice of hearing,which was duly served upon the Film Company and the PreviewCompany, herein collectively called the Companies,and upon theUnion.Pursuant to notice,a hearing was held on August 14 and 15,1941,at Colorado Springs, Colorado,before Paul S. Kuelthau, theTrial Examiner duly designated by the Chief Trial Examiner.TheCompanies were represented by counsel and the Union by representa-tives, and participated in the hearing.Full opportunity to be heard,to examine and cross-examine witnesses,and to introduce evidencebearing on the issues was afforded all parties.During the course ofthe hearing,the Trial Examiner made various rulings on motionsand on objections to the admission of evidence.The Board has re-viewed the rulings of the Trial Examiner and finds that no prejudicialerrors were committed.The rulings are hereby affirmed. Thereafter,the Companies filed a brief on September 2, 1941, and the Union fileda brief on September 8, 1941, pursuant to leave, which briefs the Boardhas considered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANIESAlexander Film Co. is aDelaware corporation,withits principaloffice and place of businessin Colorado Springs, Colorado, where itis engaged in the production and distributionof motion-picture ad-vertising films. It manufactures films advertising various nationallyadvertised and distributed products,and arranges for the presenta-tion of these films in theatersthroughout the United States. It re-ceives approximately$2,500,000 gross income annuallyfor the pro=duction anddistributionof such films,about 98 percent of which areshipped todestinations outside the State ofColorado.AlexanderPreview Company is a Coloradocorporation,with itsprincipal office and place of business at Colorado Springs, Colorado,where it is engaged in the production and distribution of motion-pic-ture films advertising coming motion-picture feature attractions,other-wise known in the trade as PreView pictures.It receives ap-proximately$100,000 grossincome annuallyfor such films, 98 percent of which are shipped to destinationsoutside theState of Colorado.The Companiesadmit thatthey are engagedin commerce withinthe meaning-of Section 2 (6) and(7) of the Act.- ALEXANDER FILM CO.59II.THE ORGANIZATION INVOLVEDInternational Alliance of Theatrical Stage Employeesand MovingPictureMachine Operators of the United States and Canada is alabor organization affiliated with the American Federation of Labor,admitting to membership employees of the Companies.III.THE QUESTION CONCERNING REPRESENTATIONOn May 20, 1941, the Union, having been advised by the employeesherein involved that they all worked for the Film Company, informedthe Film Company that the Union represented a majority of the em-ployees, and requested a bargaining conference.On the same day theFilm Company rejected the request.At the hearing the presidentof the Preview Company testified that he knew of the Union's request,and that, if the Union were to have specifically included the PreviewCompany in its request, he would not have conceded the appropriate-ness of the unit but would have referred the Union to the PreviewCompany's attorneys.The record shows that the Union represents a substantial numberof employees in the unit hereinafter found to be appropriate.We find that a question has arisen concerning the representation ofemployees of the Companies.IV.THE EFFECT OF THE QUESTION CONCERNINGREPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operation of the Companiesdescribed in Section I, above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe Union claims that the unit appropriate for the purposes ofcollective bargaining should consist of all the production and mainte-1A statement of the Regional Director was introduced in evidence at the hearing,setting forth that the Union had submitted to him 78 signed cards authorizing it torepresent the "undersigned employee of the Alexander Film Company," 77ofwhichwere dated between April 2, 1941, and May 12, 1941,and one of which was undated ;the signatures all appeared to be genuine; 72 of the signatures appeared on the FilmCompany's pay rollof June 3, 1941;and 6 of the signatures appeared on the Preview,Company's pay roll of June 6, 1941.In addition,a representative of-the Union testifiedthat about30 new members had signed cards since the submission to the RegionalDirector.There areabout 155 employees in the unit(11 of whom are on the PreviewCompany's pay roll),and about 100 more non-supervisory clerical and administrativeemployees on the pay roll(7 of.whom areon the Preview Company'spay roll). 60DECISIONSOF NATIONAL LABOR RELATIONS BOARDnance employees of the Companies at their Colorado Springs plant,exclusive of office, clerical, supervisory, and executive employees, out-side salesmen, and actors 2The Film Company and the Preview Com-pany, who were represented throughout this proceeding by a singlefirm of attorneys and filed a joint brief, oppose the Union's claim onlyto the extent of asserting (1) that the employees of each of the twoCompanies should constitute a separate unit, and (2) that any unitshould include all the employees at the Colorado Springs plant (ex-cluding only outside salesmen, and, inferentially, supervisory employ-ees and actors).As to the Companies' claims of separate units for each Company,it appears that for many years the Film Company has been engagedin producing and selling advertising motion-picture films, with itsplant and office in three separate buildings located close together withina single enclosure at Colorado Springs.The Preview Company wasorganized on February 4, 1939, and took over some of the Film Coln- .pany's employees to carry on a similar business in the same buildings,except that the Preview Company's films advertise "coming attrac-tions" as shown in motion picture theaters.J.Don Alexander, Jr.,whose father personally controls more than 50 per cent of the FilmCompany's voting stock, owns 98 per cent of the Preview Company'svoting stock, and works half-time for each of the Companies.. In ad-dition, some of-the Preview Company's other employees are part-timeemployees who also work part-tune for the Film Company.The Pre-view Company secured from the Film Company a 5-year lease, datedFebruary 1, 1939, covering certain sections in the Film Company'sbuildings (including telephone, telegraph, light, heat, water, janitor,watchman, and fire-protection services), together with certain enu-merated equipment of the Film Company, such as desks, cabinets ofvarious sorts, stools, cameras and accessories, title boards and necessaryequipment, reel action boards, chairs, typewriters, and laboratoryequipment; and the rent thereunder was to be $200 per month or 12per cent of the Preview Company's gross income for the precedingmonth, whichever is the greater.In addition to. the privileges granted in the lease, the PreviewCompany frequently utilizes other Film Company equipment andalso the services of various Film Company employees for limitedperiods of time; and for such services and equipment the PreviewCompany is charged an amount, determined by the Film Company,which will reimburse it not merely for its out-of-pocket expense but2 The Union argued that this unit included 5 of the Film Company's 12 departments(maintenance, service, camera, art, and laboratory) and 4 of the Preview Company's7 departments (service, art, laboratory, and recording), but excluded clerical employeesin those departments. If they had no physical contact with the films. ALEXANDERFILM CO.61also for a share of the general overhead and profit which the FilmCompany thinks proper.At its current business level the PreviewCompany could not operate outside the Film Company's plant.ThePreview Company customarily buys all its materials except filmsfrom the Film Company. The Film Company does not perform forany other customer services similar to those performed for the Pre-view Company.The Union maintains that the employees. are allpaid by checks signed by the Film Company, are intermingled atwork, and are wholly unaware of any distinction between the twoCompanies.That the Companies are also unaware of any real dif-ference, as distinguished from a mere bookkeeping difference, is shownby Alexander, Jr.'s, uncertainty on the witness stand as to whichservices and equipment the Film Company was obligated to furnishunder the lease and which it was entitled to make a separate chargefor, and how that charge was to be determined.We find that the Film Company and the Preview Company con-stitute a single employer, within the meaning of Section 2 (2) ofthe Act.The Companies contend that a production and maintenance unitis not appropriate, since it excludes office and clerical employees.Weare not persuaded by this contention and find that a unit of productionand maintenance employees exclusive of office and clerical employeesis here appropriate.3At the hearing, the Union stated that printers, watchmen, andjanitors were ineligible for membership, and urged that they shouldnot be included in the unit.4The Companies advanced no argumentagainst the exclusion of these employees other than the argumentdirected to the inappropriateness of a production and maintenanceunit.We find that' printers, janitors, and watchmen should beexcluded from the unit.The parties were unable to reach agreement as to whether certainemployees in the production and maintenance departments of theCompanies were engaged in clerical work rather than in productionand maintenance work involving some physical contact with orhandling of the films.However, the duties of these individuals werenot sufficiently developed in the record to permit decision as to theirinclusion in or exclusion from the unit.That issue we shall reservefor disposition upon appropriate challenge at the election, if theoccasion arises.8 SeeMatter of Castle&CookeTerminals,Ltd.andInternational Longshoremen's &Warehousemen'sUnion, Local 1-37, Unit #2, etc.,28 N. L. R. B., No. 75;Matter ofBurton-Dixie CorporationandMattress, Spring & Bedding Workers Local 185, etc.,21N. L. R. B.289;Matter of Solvay Process Company,Baton Rouge,Louisianaand OilWorkers' International Union, Local No. 424, etc.,21 N. L. R. B. 882.4The Union also indicated that there might be other unspecified classifications ofproduction and maintenance employees not eligible for membership. 62DECISIONSOF NATIONAL LABORRELATIONS BOARDWe find that all the production and maintenance employees of theCompanies at their plant at Colorado Springs, Colorado, exclusiveof office, clerical, supervisory, and executive employees, printers, jan-itors,watchmen, outside salesmen, and actors, constitute a unit ap-propriate for the purposes of collective bargaining, and that saidunit will insure to employees of the Companies the full benefit of theirright to self-organization and to collective bargaining,and willotherwise effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning the repre-sentation of employees of the Companies can best be resolved bymeans of an election by secret ballot.The parties expressed no opin-ion concerning an eligibility date. In accordance with our usualpractice, we shall direct that the employees eligible to vote shall bethose who were employed during the pay-roll period immediatelypreceding the date of this Direction of Election, subject to such limi-tations and additions as are set forth in the Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Alexander Film Co. and Alexander PreviewCompany, Colorado Springs, Colorado, within the meaning of Section9 (c) and Section 2 (6) and (7) of the National Labor Relations Act.2.All the Companies' production and maintenance employees, ex-cluding office, clerical, supervisory, and executive employees, printers,janitors,watchmen, outside salesmen, and actors, constitute a unitappropriate for the purposes of collective bargaining, within themeaning of Section 9(b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations 'Board Rules and Regulations-Series 2,as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Alexander Film Co.- and Alexander Preview Company, ColoradoSprings, Colorado, an election by secret ballot shall be conducted asearly as possible, but not later than thirty (30) days from the date ALEXANDER FILM CO.63of this Direction of Election, under the direction and supervision ofthe Regional Director for the Twenty-second Region, acting in thismatter as agent for the National Labor Relations Board and subjecttoArticle III, Section 9, of said Rules and Regulations, among allthe Companies' production and maintenance employees at their plantin Colorado Springs, Colorado, who were employed during the pay-roll period immediately preceding the date of this Direction, and em-ployees who did not work during such pay-roll period because theywere ill or on vacation or in the active military service or trainingof the United States, or temporarily laid off, but excluding office,clerical; supervisory, and executive employees, printers, janitors,watchmen, outside salesmen, and actors, and those persons who havesince quit or been discharged for cause, to determine whether or notthey desire to be represented by International Alliance of TheatricalStage Employees and Moving Picture Machine Operators of theUnited States and Canada, for the purposes of collective bargaining.